NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DANIEL JAQUEZ DURON, AKA Daniel                 No.    15-71483
Duron Jaquez,
                                                Agency No. A200-824-849
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Daniel Jaquez Duron, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for withholding of

removal, relief under the Convention Against Torture (“CAT”), and voluntary



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
departure. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the agency’s determination that Jaquez Duron

failed to establish past persecution. See Baghdasaryan v. Holder, 592 F.3d 1018,

1023 (9th Cir. 2010) (an applicant who alleges past persecution has the burden of

proving that the treatment rises to the level of persecution). Substantial evidence

also supports the agency’s conclusion that Jaquez Duron failed to establish he

would be persecuted on account of a protected ground. See INS v. Elias-Zacarias,

502 U.S. 478, 483 (1992) (an applicant “must provide some evidence of [motive],

direct or circumstantial”); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (an applicant’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground”).

Thus, Jaquez Duron’s withholding of removal claim fails.

      We lack jurisdiction to consider Jaquez Duron’s contentions regarding his

fear of persecution on account of an imputed political opinion, nationality, and

newly proposed particular social groups because they were not raised to the

agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks

jurisdiction to review claims not presented to the agency). In addition, we lack


                                          2
jurisdiction to consider Jaquez Duron’s contentions that the IJ erred in denying

voluntary departure. Id.

      Substantial evidence supports the agency’s denial of CAT relief because

Jaquez Duron failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Wakkary v. Holder,

558 F.3d 1049, 1067-68 (9th Cir. 2009) (no likelihood of torture).

      We reject Jaquez Duron’s contentions that the agency failed to consider

evidence and erred in its analysis of his case.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3